Exhibit 10.2
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement is entered into as of June 30, 2011 (the "Effective
Date"), by and between TITAN IRON ORE CORP incorporated in the State of Nevada
(the "Company"), and Andrew A. Brodkey an individual citizen of the USA, and
resident in the State of Arizona, (the "Executive").
 
WHEREAS, the Company desires to employ the Executive as of the Effective Date
and the Executive desires to accept employment with the Company on the terms and
conditions set forth below;
 
NOW, THEREFORE, in consideration of the foregoing recital and the respective
covenants and agreements of the parties contained in this document, the Company
and the Executive agree as follows:
 
1.      Employment and Duties.  During the Employment Period (as defined in
paragraph 2 below), the Executive will serve as President and Chief Executive
Officer of the Company.  The duties and responsibilities of the Executive shall
include the duties and responsibilities for the Company's corporate and
administration offices and positions as set forth in the Company's bylaws from
time to time in effect and such other duties and responsibilities as the Board
of Directors of the Company may from time to time reasonably assign to the
Executive.  The Executive shall perform faithfully the executive duties assigned
to him to the best of his ability.
 
2.      Employment Period.
 
(a)      Basic Rule.  The employment period shall begin upon the Effective Date
and shall continue thereafter for two years with automatic renewals for  similar
two year periods, at the end of each two year period, subject to the terms of
paragraphs  4 being renegotiated within 60 day of the end of any two year period
or unless terminated by written notice, as provided below, by  either party
prior to the end of any  two year period (the "Employment Period") or unless
sooner terminated pursuant to the provisions of this Agreement.
 
(b)      Early Termination.  The Company may terminate the Executive's
employment prior to the end of the Employment Period by giving the Executive 60
days' advance notice in writing.  If the Company terminates the Executive's
employment prior to the end of the Employment Period for any reason other than
Cause or Disability, both as defined below, or if the Executive terminates his
employment for Good Reason, as defined below, the provisions of paragraph
10(ii), shall apply.  The Executive may terminate his employment prior to the
end of the Employment Period by giving the Company 60 days' advance written
notice.  If the Executive terminates his employment prior to the end of the
Employment Period other than for Good Reason, the provisions of paragraph 10(i)
shall apply.  Upon termination of the Executive's employment with the Company,
the Executive's rights under any applicable incentive Stock Option Plan or other
benefit plans, if any shall be determined under the provisions of those
plans.  Any waiver of notice shall be valid only if it is made in writing and
expressly refers to the applicable notice requirement of this
subpara­graph 2(b).
 
 
 

--------------------------------------------------------------------------------

 
 
(c)      Death.  The Executive's employment shall terminate in the event of his
death.  The Company shall have no obligation to pay or provide any compensation
or benefits under this Agreement on account of the Executive's death, or for
periods following the Executive's death, except that the Company's obligations
under paragraphs 6 and 10(ii) to pay severance pay shall apply.  The Executive's
rights under any applicable incentive Stock Option Plan or other benefit plans,
if any, of the Company in the event of the Executive's death shall be determined
under the provisions of those plans.
 
(d)      Cause.  The Company may terminate the Executive's employment for Cause
by giving the Executive 30 days' advance notice in writing.  For all purposes
under this Agreement, "Cause" shall mean (i) following delivery to Executive of
a written demand for performance from Company, which describes the basis for
Company's belief that Executive has not substantially performed his duties,
Executive's continued willful violation of Executive's obligations to the
Company, which are demonstrably willful and deliberate on Executive's part for a
period of thirty (30) days after written notice thereof, (ii) Executive being
convicted of a felony involving moral turpitude, (iii) Executive willfully
breaching any material term of this Agreement or any other agreement with the
Company, which continues uncured for a period of thirty (30) days after written
notice, or (iv) without the consent of the Company, or as otherwise provided for
herein,  Executive's commencement of employment with another employer while he
is an employee of the Company .  No act, or failure to act, by the Executive
shall be considered "willful" unless committed without good faith and without a
reasonable belief that the act or omission was in the Company's best
interest.  No compensation or benefits will be paid or provided to the Executive
under this Agreement on account of a termination for Cause, or for periods
following the date when such a termination of employment is effective.  The
Executive's rights under any applicable incentive Stock Option Plan or other
benefit plans, if any, of the Company shall be determined under the provisions
of those plans.
 
(e)      Disability.  The Company may terminate the Executive's employment for
Disability by giving the Executive 30 days' advance notice in writing.  For all
purposes under this Agreement, "Disability" shall mean that the Executive, at
the time notice is given, has been unable to substantially perform his duties
under this Agreement for a period of not less than four (4) consecutive months
as the result of his incapacity due to physical or mental illness.  In the event
that the Executive resumes the performance of substantially all of his duties
hereunder before the termination of his employment under this subparagraph (e)
becomes effective, the notice of termination shall automatically be deemed to
have been revoked.  No compensation or benefits will be paid or provided to the
Executive under this Agreement on account of termination for Disability, or for
periods following the date when such a termination of employment is
effective.  The Executive's rights under any applicable incentive or benefit
plans of the Company shall be determined under the provisions of those plans.
 
(f)      Good Reason.  Employment with the Company may be regarded as having
been constructively terminated by the Company, and the Executive may therefore
terminate his employment for Good Reason and thereupon become entitled to the
benefits of paragraphs 10(ii) below, if, before the end of the Employment
Period, one or more of the following events shall occur:
 
 
2

--------------------------------------------------------------------------------

 
 
(i)       the relocation of the Executive to a facility or a location more than
50 miles from the Executive's then present employment location, without the
Executive's express written consent; or
 
(ii)      the failure of the Company to obtain the unqualified assumption of
this Agreement by any successor upon a Change of Control. For
purposes  hereof,  the term "Change of Control"  shall mean an event or series
of events that would be required to be  described as a change in control of
the  Company in a proxy or information  statement  distributed by the Company
under existing United States securities laws or those which may hereafter be
promulgated or otherwise adopted.


 Notwithstanding  anything  contained  in this  Section to the contrary, a
"Change of Control" shall be deemed to occur upon


                   (a) (i) the sale of all or substantially all of the Company's
assets or (y) a merger (including a merger in which the Company is the surviving
corporation) or consolidation of the Company with one or more corporations or
entities, as a result of which in each such case the Company's voting securities
outstanding immediately before such sale, merger or consolidation represent less
than 50% of the combined voting power of voting securities of the Company or the
surviving entity outstanding immediately after such sale, merger or
consolidation; or


                   (a) (ii) any "person", as such term is used under United
States securities laws or persons acting in concert become the "beneficial
owner" or "beneficial owners" (as defined under United States securities laws)
directly or indirectly, of the Company's securities representing more than 50%
of the combined voting power of the Company's then outstanding securities,
pursuant to a plan of such person or persons to acquire such a controlling
interest in the Company, whether pursuant to a merger (including a merger in
which the Company is the surviving corporation), an acquisition of securities or
otherwise, except that this Section shall not apply to any person who provides
financing to the Company or any of their affiliates, pursuant to a private
placement transaction or otherwise; and


              (b) a  transaction  shall not  constitute  a Change of  Control if
its sole purpose is to change the state of the Corporation's incorporation or to
create a holding company that will be owned in substantially  the same
proportions by the
persons  who  held  the  Corporation's   securities   immediately   before  such
transaction; or
 
(iii)     A material breach by the Company of the terms of this Agreement.
 
3.      Place of Employment.  The Executive's services shall be performed at the
Company's offices to be established in Tucson, Arizona, at which locale the
Company will provide the Executive with adequate working facilities.  The
parties acknowledge, however, that the Executive may be required to travel in
connection with the performance of his duties hereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
4.      Base Salary and Stock Grants.  For all services to be rendered by the
Executive pursuant to this Agreement, the Company agrees to pay the Executive
during the Employment Period a base salary (the "Base Salary") at a monthly rate
of US$15,000.  The Base Salary shall be paid in periodic installments in
accordance with the Company's regular payroll practices.  The Company agrees to
review the Base Salary at least annually as of the payroll payment date nearest
each anniversary of the Effective Date (beginning in 2012) and to make such
increases therein as the Board of Directors may approve.  The Executive shall
also be entitled to receive 2.4 million common shares of the Company pursuant to
the Company’s Stock Option and Stock Award Plan (the “Stock Plan”), which shares
shall vest at the rate of 200,000 shares per month commencing on the date of the
grant of shares until fully vested. The Company and its Directors undertake to
create, authorize, and submit to shareholders for approval (if necessary) the
Stock Plan to the extent that it is not already in existence, and to facilitate
the award of common shares to the Executive as described hereunder.
 
5.      Expenses.  The Executive shall be entitled to prompt reimbursement by
the Company for all reasonable ordinary and necessary travel, entertainment, and
other business expenses incurred by the Executive during the Employment Period
(in accordance with the policies and procedures established by the Company for
its senior executive officers) in the performance of his duties and
responsibilities under this Agreement; provided, that the Executive shall
properly account for such expenses in accordance with Company policies and
procedures.  The parties agree that for purposes of this paragraph, the
Executive's air travel shall be coach class domestically and business class
internationally or on any flight of four hours or more.
 
6.      Severance Benefits. The Executive shall be entitled to one (1) month’s
severance pay for each one month of service up to a maximum of two (2) year’s
wages .
 
7.      Other Benefits.  To the extent that benefit plans are implemented and
made available to officers or employees of the Company, the Executive shall
participate in employee incentive, bonus, pension, profit sharing, deferred
compensation, stock appreciation or stock purchase, health, welfare and
disability plans, or other benefit plans or other programs of the Company, if
any, to the extent that his position, tenure, salary, age, health and other
qualifications make him eligible to participate, subject to the rules and
regulations applicable thereto.
 
8.         Vacations and Holidays.  The Executive shall be entitled to five
weeks of paid vacation (to be taken at the Executive’s discretion, so long as
not inconsistent with the reasonable business needs of the Company) and Company
holidays in accordance with the Company's policies in effect from time to time
for its senior executive officers.  During said holidays and vacations, the
Executive shall be available by phone or email or will have delegated to a
person on the Company’s Board of Directors or otherwise directly or indirectly
employed by the Company who will accept the Executive’s responsibilities during
the Executive’s absence.
 
9.      Other Activities.  The Executive shall devote a sufficient portion of
his working time and efforts to the business and affairs of the Company and its
subsidiaries and to the diligent and faithful performance of the duties and
responsibilities duly assigned to him pursuant to this Agreement, except for
vacations, holidays and sickness.  It is agreed that the  Executive will be
permitted to devote a reasonable amount of his business time to his duties as
President and CEO of Zoro Mining Corp., Pacific Copper Corp. and Pan American
Lithium Corp. The Company waives any conflict of interest presented by the
Executive’s acting as President and CEO of Zoro Mining Corp., Pacific Copper
Corp. and Pan American Lithium Corp.
 
 
4

--------------------------------------------------------------------------------

 
 
10.    Severance Benefits.  In the event the Executive's employment terminates
prior to the end of the Employment Period, following shall apply;
 
(i)           In the event the Executive’s employment is terminated by the
Company, for Cause, for Disability or the Executive terminates  the Agreement
for other than Good Reason, the Executive shall not be entitled to any Severance
and the Company shall have no further liability to the Executive,
                           
(ii)          In the event the Executive’s employment is terminated for any
reason other than as set out in (i) above or the Executive terminates his
employment for Good Reason then the Executive shall be entitled to Severance
benefits as described in paragraph 6 of this Agreement. In addition,
the  Company shall  maintain  in full force and effect,  for the  continued
benefit  of the  Executive  for the  number of
years  (including  partial  years) remaining in the term of
employment  hereunder,  all employee  benefit plans and programs in which the
Executive was entitled to participate  immediately prior to the date of
termination,  provided that the Executive's  continued  participation is
possible under the general terms and  provisions of such plans and programs.
 
11.    Proprietary Information.  During the Employment Period and thereafter,
the Executive shall not, without the prior written consent of the Board of
Directors, or except as otherwise required by law, regulation or rule of any
applicable regulatory authority or stock exchange, disclose or use for any
purpose (except in the course of his employment under this Agreement and in
furtherance of the business of the Company or any of its affiliates or
subsidiaries) any confidential information or proprietary data of the Company
including drilling results, results of exploration programs, information about
investments in the Company and/or potential investments, information about
business combinations and transactions, information about the Company’s
investors and other information that has not been released to the public or is
not publicly known about the Company and its subsidiaries.  Any disclosure of
Confidential Information shall only be in compliance with the Company’s
Corporate Governance Manual and Company policy in effect at the time of the
release.
 
12.    Non-Compete.  The Executive covenants and agrees with the Company that
during his employment with the Company and for a period expiring one (1) year
after the date of termination of such employment (the "Noncompetition Period"),
he will not engage or invest in, own, manage, operate, finance, control, or
participate in the ownership, management, operation, financing, or control of,
be employed by, associated with, or in any manner connected with, lend the
Executive's name or any similar name to, lend the Executive's credit to, or
render services or advice to, any company in the iron ore  exploration mining
business, however, that the Executive may purchase or otherwise acquire up to
(but not more than) ten percent (10%) of any class of securities of any
enterprise (but without otherwise participating in the activities of such
enterprise) if such securities are listed on any national or regional securities
exchange or have been registered under Canadian Securities laws. The Executive’s
interests in Zoro Mining Corp., Pacific Copper Corp. and Pan American Lithium
Corp. are exempted from this covenant.
 
 
5

--------------------------------------------------------------------------------

 
 
13.    Right to Advice of Counsel.  The Executive acknowledges that he has
consulted with counsel and is fully aware of his rights and obligations under
this Agreement.
 
14.    Arbitration.  Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Tucson,
Arizona, in accordance with the rules of the American Arbitration Association
then in effect by an arbitrator selected by both parties within 10 days after
either party has notified the other in writing that it desires a dispute between
them to be settled by arbitration.  In the event the parties cannot agree on
such arbitrator within such 10-day period, each party shall select an arbitrator
and inform the other party in writing of such arbitrator's name and address
within 5 days after the end of such 10-day period and the two arbitrators so
selected shall select a third arbitrator within 15 days thereafter; provided,
however, that in the event of a failure by either party to select an arbitrator
and notify the other party of such selection within the time period provided
above, the arbitrator selected by the other party shall be the sole arbitrator
of the dispute.  Each party shall pay its own expenses associated with such
arbitration, including the expense of any arbitrator selected by such party and
the Company will pay the expenses of the jointly selected arbitrator.  The
decision of the arbitrator or a majority of the panel of arbitrators shall be
binding upon the parties and judgment in accordance with that decision may be
entered in any court having jurisdiction thereover.  Punitive damages shall not
be awarded.  The arbitrator shall be authoried to order specific performance or
other equitable relief in the event that the Executive breaches this agreements
under Section 11 or 12 hereof.
 
15.    Absence of Conflict. The Executive represents and warrants that his
employment by the Company as described herein shall not conflict with and will
not be constrained by any prior employment or consulting agreement or
relationship except as provided for herein.
 
16.    Assignment.  This Agreement and all rights under this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective personal or legal representatives, executors,
administrators, heirs, distributees, devisees, legatees, successors and
assigns.  This Agreement is personal in nature, and neither of the parties to
this Agreement shall, without the written consent of the other, assign or
transfer this Agreement or any right or obligation under this Agreement to any
other person or entity; except that the Company may assign this Agreement to any
of its affiliates or wholly-owned subsidiaries, provided, that such assignment
will not relieve the Company of its obligations hereunder.  If the Executive
should die while any amounts are still payable to the Executive hereunder, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive's devisee, legatee, or other
designee or, if there be no such designee, to the Executive's estate.
 
17.    Notices.  For purposes of this Agreement, notices and other
communications provided for in this Agreement shall be in writing and shall be
delivered personally or sent by United States certified mail, return receipt
requested, postage prepaid, addressed as follows:
 

If to the Executive:    Andrew A. Brodkey   4960 N. Camino Antonio   Tucson,
Arizona  85718

 
 
6

--------------------------------------------------------------------------------

 
 

If to the Company:    Titan Iron Ore Corp   4320 – 196 Street, S.W., #111  
Lynwood, Washington 98036

 
or to such other address or the attention of such other person as the recipient
party has previously furnished to the other party in writing in accordance with
this paragraph.  Such notices or other communications shall be effective upon
delivery or, if earlier, three days after they have been mailed as provided
above.
 
18.    Integration.  This Agreement and the Exhibit hereto represent the entire
agreement and understanding between the parties as to the subject matter hereof
and supersede all prior or contemporaneous agreements whether written or
oral.  No waiver, alteration, or modification of any of the provisions of this
Agreement shall be binding unless in writing and signed by duly authorized
representatives of the parties hereto.
 
19.    Waiver.  Failure or delay on the part of either party hereto to enforce
any right, power, or privilege hereunder shall not be deemed to constitute a
waiver thereof.  Additionally, a waiver by either party or a breach of any
promise hereof by the other party shall not operate as or be construed to
constitute a waiver of any subsequent waiver by such other party.
 
20.    Severability.  Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
21.    Headings.  The headings of the paragraphs contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of any provision of this Agreement.
 
22.    Applicable Law.  This Agreement shall be governed by and construed in
accordance with the internal substantive laws, and not the choice of law rules,
of the State of Arizona.
 
Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument. Execution and delivery of this Agreement by
exchange of facsimile copies bearing facsimile signature of a party shall
constitute a valid and binding execution and delivery of this Agreement by such
party. Such facsimile copies shall constitute enforceable original
documents.  The Company shall be responsible to provide each party to the
Agreement, a fully executed copy once all signatures have been received.
 
 
7

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 
 
 

  TITAN IRON ORE CORP           By /s/ Jodi Henderson              
    Corporate Secretary (name and title)           EXECUTIVE:             /s/
Andrew A. B rodkey                    Andrew A. Brodkey

 
 
8

--------------------------------------------------------------------------------

                                                               